DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 08/08/22 is acknowledged and papers submitted have been placed in the records.

Allowable Subject Matter
Claims 1-3, 5-6, 8, 19-28 and 30 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 

Re claims 1-3, 5-6, 8 and 19, the prior art discloses a transformer as generally recited in independent claim 1 (see for example previous claim 1 rejection). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a transformer comprising a layer of magnetic core material surrounded by a dielectric bonded between the first integrated circuit and the second integrated circuit and disposed between the first transformer coil and the second transformer coil.
Re claims 20-28 and 30, the prior art discloses a transformer as generally recited in independent claim 20 (see for example previous claim 20 rejection). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a transformer comprising a lead frame; the first integrated circuit bonded to a die bond pad on the lead frame; and a portion of the die bond pad underlying the first transformer coil replaced with a dielectric material.

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899